      Case 1:19-cv-10144-DLC Document 50 Filed 06/16/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 GO NEW YORK TOURS INC. d/b/a           :
 “Topview,”                             :
                                        :             19cv10144 (DLC)
                          Plaintiff,    :
                                        :            OPINION AND ORDER
                -v-                     :
                                        :
 VECTOR MEDIA, LLC,                     :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiff:
Maurice Newmark Ross
Laura-Michelle Horgan
Barton LLP
711 Third Ave., 14th Fl.
New York, NY 10017
(212) 687-6262

For defendant:
Brian Andrew Katz
Joseph B. Weiner
Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
(212) 451-2300

DENISE COTE, District Judge:

     Plaintiff Go New York Tours Inc. (“Go New York Tours”),

which does business as Topview, commenced this lawsuit on

October 31, 2019, alleging that Vector Media, LLC (“Vector

Media”) has obtained, or attempted to obtain, a monopoly over

the market for advertising on double-decker tour buses across
      Case 1:19-cv-10144-DLC Document 50 Filed 06/16/20 Page 2 of 10



the United States, in violation of § 2 of the Sherman Act, 15

U.S.C. § 2.    Pursuant to the motion brought by Vector Media,

this antitrust action is dismissed because Go New York Tours

lacks antitrust standing to bring the claims contained in its

second amended complaint (“SAC”).

                               Background

     The following facts are taken from the SAC, documents

integral to the SAC, and documents of which judicial notice may

be taken. 1   They are assumed to be true for the purpose of

addressing this motion.

     Go New York Tours is one of three double-decker tour bus

companies that operate in New York City.        Vector Media is an

advertising company that specializes in out-of-home media

advertising.    On November 28, 2011, Vector Media entered a

Transit Advertising Agreement (the “Advertising Agreement”) with

Go New York Tours, which was amended and restated in 2014.             By

its terms, it is set to expire in 2026.

     Pursuant to the Advertising Agreement, Go New York Tours

granted Vector Media the exclusive right to sell, post, and

maintain advertisements on Go New York Tours’ vehicles.          In

exchange, Vector Media agreed to pay Go New York Tours the


1 A court may take judicial notice of court documents, including
documents filed in state court. Blue Tree Hotels Inv. (Canada),
Ltd. v. Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d 212,
217 (2d Cir. 2004).


                                    2
      Case 1:19-cv-10144-DLC Document 50 Filed 06/16/20 Page 3 of 10



greater of a guaranteed annual amount, or 50% of the net

advertising revenue from each year.       The SAC alleges that Vector

Media also has entered long-term, exclusive licensing contracts

with the two other double-decker tour bus companies that operate

in New York City.

     In November 2016, Vector Media was acquired by Spire

Capital Management, LLC (“Spire Capital”).        Since that time,

Vector Media has grown, including by acquiring a national

municipal transit advertising company, a digital marketing

agency with locations in New York City and Philadelphia, and an

out-of-home media company based in Louisiana.

     In July 2019, Go New York Tours attempted to terminate the

Advertising Agreement in advance of its 2026 expiration date.

The SAC alleges that Go New York Tours took this action because,

in the past five years, Vector Media has caused two-thirds of Go

New York Tours’ advertising space to go unused, reducing Go New

York Tours’ revenue from advertisements.

     On July 1, 2019, to prevent Go New York Tours from

terminating the Advertising Agreement, Vector Media sued Go New

York Tours in New York Supreme Court, County of New York (the

“State Court Action”).     On July 31, Go New York Tours filed

counterclaims for, among other things, fraudulent inducement and

breach of the implied duty of good faith and fair dealing.             On

August 12, Vector Media was granted a preliminary injunction


                                    3
      Case 1:19-cv-10144-DLC Document 50 Filed 06/16/20 Page 4 of 10



enjoining Go New York Tours from terminating the Advertising

Agreement.   The State Court Action remains pending.

     On October 31, 2019, Go New York Tours initiated this

antitrust lawsuit against Vector Media and Spire Capital.              An

amended complaint was filed on November 6.        On December 17,

Vector Media and Spire Capital informed the Court of their

intention to file a motion to dismiss the amended complaint and

requested an extension of their deadline for doing so.          An Order

of December 17 set January 14 as the deadline for filing the

motion to dismiss and February 7 as the deadline for filing any

amended complaint.    The December 17 Order stated that it was

unlikely that Go New York Tours would have another opportunity

to amend.    After the motion to dismiss was filed on January 14,

Go New York Tours filed the SAC on February 7, terminating the

January 14 motion to dismiss as moot.

     The SAC alleges that Vector Media has obtained, or

attempted to obtain, a monopoly over the market for advertising

on double-decker tour buses across the United States, in

violation of § 2 of the Sherman Act, 15 U.S.C. § 2.          It defines

the relevant market as “advertising space on double-decker tour

buses that operate in every city and state within the United

States of America in which double-decker tour buses operate.”

On February 28, 2020, Go New York Tours filed a stipulation of

dismissal without prejudice as to Spire Capital.         The same day,


                                    4
      Case 1:19-cv-10144-DLC Document 50 Filed 06/16/20 Page 5 of 10



Vector Media moved to dismiss the SAC.       The motion became fully

submitted on May 8.

                               Discussion

     Vector Media seeks dismissal of the SAC on the ground that

Go New York Tours lacks antitrust standing to bring this action. 2

Section 4 of the Clayton Act establishes a private right of

action for violations of the federal antitrust laws.          It

entitles “[a]ny person who [is] injured in his business or

property by reason of anything forbidden in the antitrust laws”

to treble damages.    15 U.S.C. § 15.     Congress did not, however,

“intend the antitrust laws to provide a remedy in damages for

all injuries that might conceivably be traced to an antitrust

violation.”   Gatt Commc’ns, Inc. v. PMC Assocs., L.L.C., 711

F.3d 68, 75 (2d Cir. 2013) (citation omitted).         Courts thus have

imposed “boundaries” on the invocation of this private

enforcement tool to ensure that an action for treble damages is

invoked in service of “the purpose of the antitrust laws: to

protect competition.”    Id.

     The limiting contours imposed over the right to pursue

private actions for treble damages under Section 4 are “embodied

in the concept of antitrust standing.”       Id. (citation omitted).


2 Because the plaintiff lacks standing to pursue this action, it
is unnecessary to reach that portion of the motion to dismiss
which argues that Go New York Tours has failed to state a
monopolization claim under § 2 of the Sherman Act.


                                    5
         Case 1:19-cv-10144-DLC Document 50 Filed 06/16/20 Page 6 of 10



A plaintiff must demonstrate that it has antitrust standing to

survive the pleading stage.        IQ Dental Supply, Inc. v. Henry

Schein, Inc., 924 F.3d 57, 62 (2d Cir. 2019) (citation omitted).

To satisfy antitrust standing at the pleading stage, a plaintiff

must plausibly allege two things: “(1) that it suffered a

special kind of injury,” known as antitrust injury, and “(2)

that it is a suitable plaintiff to pursue the alleged antitrust

violations and thus is an ‘efficient enforcer’ of the antitrust

laws.”     Id. (citation omitted).

      The Second Circuit has established a three-step test for

determining whether a plaintiff has alleged an antitrust injury.

Id.   First, the court identifies the “practice complained of and

the reasons such a practice is or might be anticompetitive.”

Id. (citation omitted).        At this step, courts within this

circuit must assume that the practice complained of is a

violation of the antitrust laws.           Gatt, 711 F.3d at 76 n.9

(“When assessing antitrust injury, we assume that the practice

at issue is a violation of the antitrust laws.”); see also

Gelboim v. Bank of Am. Corp., 823 F.3d 759, 770 (2d Cir. 2016).

Second, the court identifies the “actual injury the plaintiff

alleges which requires [the court] to look to the ways in which

the plaintiff claims it is in a worse position as a consequence

of the defendant’s conduct.”         IQ Dental Supply, 924 F.3d at 62

(citation omitted).       And third, the court compares the


                                       6
         Case 1:19-cv-10144-DLC Document 50 Filed 06/16/20 Page 7 of 10



“anticompetitive effect of the specific practice at issue to the

actual injury the plaintiff alleges.”          Id. (citation omitted).

     Applying this test, Go New York Tours has not adequately

alleged an antitrust injury.         The SAC alleges that Vector Media

has obtained an unlawful monopoly over the relevant market,

which is the advertising space on double-decker tour buses in

the United States, by entering into exclusive licenses with

double-decker tour bus companies.          Using that monopoly power,

Vector Media extracts exorbitant rates from advertisers.             This

injures advertisers by locking out those advertisers who cannot

pay the artificially high monopoly prices.           This has harmed Go

New York Tours by leaving empty “vast amounts” of advertising

space on its bus fleet, which lowers Vector Media’s payments to

Go New York Tours under the terms of the Advertising Agreement.

The SAC alleges as well that to maintain its monopoly in the

relevant market, Vector Media has acquired competitors.             As a

result, it controls advertising in 27 of the top 35 media

markets in the relevant market.

     Go New York Tours has identified the anticompetitive

practice as Vector Media’s entry into exclusive dealing

agreements.      Exclusive dealing arrangements are presumptively

valid.     E & L Consulting, Ltd. v. Doman Indus. Ltd., 472 F.3d

23, 30 (2d Cir. 2006).        But a court must assume for purposes of

the standing inquiry that the identified anticompetitive


                                       7
         Case 1:19-cv-10144-DLC Document 50 Filed 06/16/20 Page 8 of 10



practice is unlawful, and the practice at issue here --

exclusive dealing arrangements -- may, under “proper proof and

pleading,” be “scrutinized under the antitrust laws.”             Balaklaw

v. Lovell, 14 F.3d 793, 800 (2d Cir. 1994) (citation omitted).

     Assuming, therefore, that the anticompetitive conduct

identified by Go New York Tours is unlawful, it would only be so

because of the harm it causes to advertisers, not to Go New York

Tours.     See Gatt, 711 F.3d at 77.       The deficiency in Go New York

Tours’ theory is underscored by considering a market in which

Vector Media would have competitors.          In that competitive

market, advertisers would have access to a number of different

companies selling advertising space on tour buses.            Under Go New

York Tours’ theory, that competition among sellers would allow

advertisers to find advertising space for lower prices instead

of the “exorbitant” prices charged by Vector Media.             But, a

competitive market would not aid Go New York Tours.             In the

first place, the presence of those competitors to Vector Media

would not relieve Go New York Tours of its contractual

obligations to Vector Media under the Advertising Agreement.

Beyond that, it is not clear that the competition, which would

presumably result in lower payments for advertising space, would

increase the revenue stream to Go New York Tours.            Thus, even if

the antitrust laws are assumed to prevent Vector Media from

entering exclusive, long-term contracts with all tour bus


                                       8
      Case 1:19-cv-10144-DLC Document 50 Filed 06/16/20 Page 9 of 10



companies across the country because of the harm such contracts

may cause to competition, these laws are not concerned with the

type of injury alleged by Go New York Tours, which is a product

of its participation in one of the very contracts, the

Advertising Agreement, that it challenges as illegal. 3

     Stated simply, Go New York Tours’ injury flows from the

Advertising Agreement and is contractual in nature.          This

becomes apparent by assuming away the existence of the

Advertising Agreement, or even by changing its terms.          Absent

the Advertising Agreement, Go New York Tours would be free to

sell the advertising space on its tour buses directly to

advertisers.   Go New York Tours also could negotiate new terms

with Vector Media that could require Vector Media to maximize

the amount of space it leases to advertisers.        New contractual

terms also could prohibit Vector Media from rejecting

advertising offers absent Go New York Tours’ consent.          The

complaint alleges no factual allegations that would preclude

these myriad possibilities, and, notably, Go New York Tours has

not cited, nor could the Court find, any case in which a party

to an exclusive dealing contract was found to have experienced




3 The SAC also alleges that Vector Media used its market power to
“induce” double-decker tour bus companies to accept lower
compensation from Vector Media than they would in a competitive
market. This allegation is wholly conclusory and unsupported by
any factual content.


                                    9
     Case 1:19-cv-10144-DLC Document 50 Filed 06/16/20 Page 10 of 10



antitrust injury based on a harm resulting from its own

participation in such a contract.

     In sum, Go New York Tour’s allegations fail to demonstrate

injury “of the type the antitrust laws were intended to prevent

and that flows from that which” allegedly make Vector Media’s

acts unlawful.   Gatt, 711 F.3d at 78 (citation omitted).         Go New

York Tours, therefore, does not have antitrust standing to

pursue these claims.

                              Conclusion

     Vector Media’s February 28, 2020 motion to dismiss is

granted.   The Clerk of Court shall close this case.



Dated:     New York, New York
           June 16, 2020


                                 ____________________________
                                         DENISE COTE
                                 United States District Judge




                                   10
